Title: Abigail Adams to John Adams, 24 December 1794
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            December 24 Quincy 1794
          
          I received your kind favour of the 5th 7th 8th & 10th. what you mention with respect to the sale of the Farms in the Neighbourhood, may be true for ought I know. Mr Black is really in earnest to dispose of his. a Gentleman was up last week to look at it, but thought the price too high. as to the other, I am sure he is not happy here. he has not sufficient Farm to occupy his time here, and as soon as he has compleated all his Buildings he will be still more misirable. he has no resource within himself 4 or 5 sons to Educate, or put into Buisness. it would not be surprizing to me if he should sell provided a purchaser appeard. commerce flourishes so surprizingly, not with standing the “depredations of unreasonable despoilers—” that I presume these Gentlemen are solicitious to put their property to a better use, than delving in the Earth, merely to get a daily sustanance. I should however be sorry to have them leave the Neighbourhood, as they are good Neighbours.
          You inquire after mr Wibird. he vegetates, without courage, without Spirit, without resolution. he visits his old Friends some times, but has not been out to meeting once. mr Briggs continues to preach. by his means I have had the pleasure of hearing mr Harris & mr Ware. in short we shall be so nice soon, that we shall be willing that mr Wibird may go & sleep with his Ancestors. I went to see uncle Quincy the other day he was as well as usual— our Clergy many of them attackd the self created clubbs in their Thanksgiving Sermons, before the President & senate, denounced them. Mr Ware of Hingham, mr Gardner of Boston, and mr osgood of Medford— whose sermon was printed. I have been so much pleasd with the perusal of it, that I have sent to purchase a couple, and in the mean time have taken Brother Cranchs to forward to you. Mr Ames has not spoken with more force or Energy, than mr osgood has preach’d against these Anarchist’s. mr osgood has taken particular notice of the Govenours Proclamation for Thanksgiving, and given him a well

merritted repremand, for his total neglect of the National Government, and asscribed it I believe to the true source.
          Mr Cranch desires me to thank you for your kind attention to his Son. I hope some arrival will soon bring us good News from ours— we see so little way before us—that I think it best to submit all futurity into the hands of the great Disposer of events, who has directed us not to be anxious over much “to enjoy is to obey” I will therefore with gratitude reflect upon the large portion of comfort and happiness which has fallen to my lot, without repineing at that which is denyd me.
          Eames is arrived. tomorrow I shall send for my flower & Seed
          I am obliged to make use of the credit left me. I did not know that an Appropriation was necessary till March, and I had engaged to discharge some accounts to my Tennants to the sea weed carters Black smiths &c the middle of the Month—so that for a week past I have been affraid to hear a rap at the door least it should be a dun.
          Remember me to Mrs Washington most affectionatly. I respect & Love that good Lady you have never said a word about Frèire & his Lady. I presume you have exchangd visits.
          I have been reading Mores 2d volm Journal, and what surprizes me is, that when Robertspears Character was so justly appreaciated & his views suspected, that he was able to gain such an assendency, & to rule so despotically for two years after the death of the King— a Man who appeard so unpopular as he was in the convention—it must have been oweing to the assendency of the Jacobines & the Mountain.
          The spirit of Faction has received a wound, happy would it be for America if it was a Fatal one. The Presidents frown, the Senates supporting him and, the spirit of the people in marching against the insurgents all has conspired to Stiffle the Flame, even the Chronical can barely find fuel
          adieu I am with the tenderest affection / ever Yours—
          
            Abigail Adams
          
        